Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-7,10,12,14,16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1,12,17, applicant has added the limitation that voltage is applied ‘without generation of greater than 3 degrees Celsius of heat in the target brain tissue’.  This limitation is considered to not have support in applicant’s specification as filed.  Applicant’s specification merely states, for example, that the heat generated be within ‘desired limits’, (¶64 of applicant’s published specification 2017/0326381).  People of ordinary skill in the art can disagree as to what is meant by ‘desirable limits’.  Applicant is respectfully requested to point out where the above limitation is set forth in applicant’s original specification.  

Claim Rejections - 35 USC § 103
Claim 1-7,10,12,14,16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (2014/0336514) and Cantin et al (2006/0129210) and Ryu et al (2016/0129241).

The pending 103 rejections are repeated below for convenience.


1. (Currently Amended) A wireless stimulation electrode for deep brain stimulation, comprising: an electrode body comprising a carbon fiber, wherein the electrode body is biocompatible and photovoltaic (at least ¶10 of Peyman teaches using carbon nanotubes, and ¶14,17 teaches stimulating brain tissue, and ¶15-17 teaches photovoltaic activation.  However, Peyman doesn’t explicitly teach that carbon fiber is made from carbon nanotubes (CNT).  Ryu teaches a neurostimulation electrode that is used for deep brain stimulation and also teaches the electrode is made from carbon fiber and obtained by dry spinning carbon nanotubes; see abstract.  Further, applicant’s specification at ¶69 teaches what is old and well known in the art, namely that carbon fibers are made from CNT bundles; they are effectively interchangeable with each other regarding their effects.  Carbon fiber electrodes made from carbon nanotubes are considered to be well known in the art and to have the same properties as carbon nanotubes and thus are appropriate to use in a photovoltaic system)   wherein has a diameter between 1 micron and 10 microns (at least the abstract of Ryu teaches that the thickness of the carbon fibers can be from 1-1000 microns).  tissue at least 250 pm deep below an outer surface of a brain (such placement is intended use and can be performed by the structure of Peyman if desired); a proximal portion of the electrode body opposite the distal portion of the electrode body (the carbon nanotubes of Peyman and Ryu are considered to have a proximal and distal end and can be configured as a fiber or tube or other three dimensional structure, see ¶71 of Peyman. And at least ¶22 of Ryu which teaches long thin tubes with a length and hence a proximal and distal end); and a wireless micro-waveguide coupled to the proximal portion of the electrode body with the distal portion of the electrode body extending from the wireless micro-waveguide for stimulating a the target brain tissue although Peyman is considered to teach a fiber optic light source, ¶98,99, Cantin is used to more explicitly teach the well-known use of a waveguide, see for example ¶68,73 of Cantin.  To use such waveguide with the device of Peyman would have been obvious since it would merely yield predictable results such as directing the light to the electrode in a known manner)   wherein the tissue and toward the outer surface of the brain and configured to receive light from outside the outer surface of the brain and directing the received light to the proximal portion of the electrode body to cause photovoltaic activation of the carbon fiber (see at least ¶98,99 of Peyman and ¶68,73 of Cantin); and wherein photovoltaic activation of the carbon fiber generates a voltage sufficient for stimulation of the target brain tissue greater than 3 degrees Celsius of heat in the target brain tissue. (as mentioned supra, such limitation is considered to be new matter. Further, one skilled in the art is considered to know not to damage delicate brain tissue, and thus would not want to heat the tissue above 3 degrees Celsius).

  Further, re the dependent claims 2-7,10, see at least office action of 11/23/18.


12. (Previously Presented) A method for stimulating excitable deep brain tissue, comprising: introducing at least one biocompatible photovoltaic device comprising a carbon fiber into target excitable brain tissue at least 250 pm deep below an outer surface of a brain (see at least ¶17,98,99 of Peyman which teaches stimulating at any desired location of the brain), the carbon fiber having a diameter between 1 micron and 10 microns; (at least ¶10 of Peyman teaches using carbon nanotubes, and ¶14,17 teaches stimulating brain tissue, and ¶15-17 teaches photovoltaic activation.  However, Peyman doesn’t explicitly teach that carbon fiber is made from carbon nanotubes (CNT).  Ryu teaches a neurostimulation electrode that is used for deep brain stimulation and also teaches the electrode is made from carbon fiber that is obtained by dry spinning carbon nanotubes; see abstract.  Further, applicant’s specification at ¶69 teaches what is old and well known in the art, namely that carbon fibers are made from CNT bundles; they are effectively interchangeable with each other regarding their effects.  Carbon fiber electrodes made from carbon nanotubes are considered to be well known in the art and to have the same properties as carbon nanotubes and thus are appropriate to use in a photovoltaic system; also carbon fibers having a diameter of 1-10 microns is taught at least in the abstract of Ryu) introducing at least one wireless micro-waveguide into the target excitable brain tissue such that the micro-waveguide is coupled to the carbon fiber (see at least ¶17,18,62,63 of Peyman which teaches implanting a waveguide into the brain.  To couple the waveguide to the carbon fiber electrode would allow for more focused light on the electrode, and thus more efficient operation.  Further, Cantin is used to more explicitly teach a waveguide; see comments supra re claim 1), wherein the at least one micro- waveguide  is see at least ¶41 of Peyman which teaches various wavelengths of light); and Page 3 of 803251Attorney Reference Number 8123-93852-03 Application Number 15/526,135 delivering photons, biphotons or multi-photons with wavelength between 400-2,000 nanometers from a source, located spaced apart from the at least one micro-waveguide, across brain tissue to the at least one micro-waveguide, through the at least one micro-waveguide, and to the carbon fiber to cause photovoltaic activation of the carbon fiber (see at least ¶17,98,99,41 of Peyman); 
    PNG
    media_image1.png
    15
    216
    media_image1.png
    Greyscale
 wherein photovoltaic activation of the carbon fiber generates a voltage sufficient for stimulation of the target excitable brain tissue greater than 3 degrees Celsius of heat in the target excitable brain tissue. (as mentioned supra, such limitation is considered to be new matter. Further, one skilled in the art is considered to know not to damage delicate brain tissue, and thus would not want to heat the tissue above 3 degrees Celsius).  

Re claims 14,16 see comments made in office action of 11/23/18.


at least ¶10 of Peyman teaches using carbon nanotubes, and ¶14,17 teaches stimulating brain tissue, and ¶15-17 teaches photovoltaic activation.  However, Peyman doesn’t explicitly teach that carbon fiber is made from carbon nanotubes (CNT).  Ryu teaches a neurostimulation electrode that is used for deep brain stimulation and also teaches the electrode is made from carbon fiber that can be obtained by dry spinning carbon nanotubes; see abstract.  Further, applicant’s specification at ¶69 teaches what is old and well known in the art, namely that carbon fibers are made from CNT bundles; they are effectively interchangeable with each other regarding their effects.  Carbon fiber electrodes made from carbon nanotubes are considered to be well known in the art and to have the same properties as carbon nanotubes and thus are appropriate to use in a photovoltaic system), the carbon fiber having a diameter between 1 micron and 10 microns;(see abstract of Ryu) a wireless micro-waveguide coupled to the sub-cellular sized photovoltaic device,( although Peyman is considered to teach a fiber optic light source, ¶98,99, Cantin is used to more explicitly teach the well-known use of a waveguide, see for example ¶68,73 of Cantin.  To use such waveguide with the device of Peyman would have been obvious since it would merely yield predictable results such as directing the light to the electrode in a known manner) wherein the wireless micro-waveguide is configured to transmit photons, biphotons, or multi- photons to the sub-cellular sized photovoltaic device (see ¶41 of Peyman); and a coherent light source located near the outer surface of the brain and spaced apart from Page 4 of 803251Attorney Reference Number 8123-93852-03 Application Number 15/526,135 the micro-waveguide (see figure 1 of Cantin which teaches wave guide 44 and light source 30,and at least ¶17,99,99 of Peyman), such that photons, biphotons, or multi-photons from the light source are transmitted from the light source through a gap of brain tissue to the micro-waveguide, and through the micro-waveguide to the sub-cellular sized photovoltaic device to cause photovoltaic activation of the carbon fiber for stimulating excitable brain tissue at least 250 pm deep with the brain (see at least ¶17,98,99 of Peyman which teaches shining light thru small window, and surgically palcing the photovoltaic at the dsesired brain location); wherein photovoltaic activation of the carbon fiber generates a voltage sufficient for stimulation of the excitable brain tissue greater than 3 degrees Celsius of heat in the excitable brain tissue.( as mentioned supra, such limitation is considered to be new matter. Further, one skilled in the art is considered to know not to damage delicate brain tissue, and thus would not want to heat the tissue above 3 degrees Celsius).  


Re claims 18-23 see comments made in office action of 11/23/18.


Response to Applicant Remarks

On page 7 of applicant remarks of 3/1/21, applicant argues that:

For one, carbon fibers have very different electrical, photovoltaic, and quantum properties than carbon nanotubes, even though they both contain carbon atoms and one can be manufactured using the other. When carbon nanotubes are bundled together and transformed into a carbon fiber, they are no longer simply a plurality of carbon nanotubes, they become a completely different structure that behaves in very different ways, similar to how hydrogen and oxygen atoms combine to form a water molecule. For example, when activated by photons the multi-grained and multi-domained structure of carbon fiber produces additive voltages that combine to reach sufficient levels to sufficiently stimulate neurons to produce therapeutic results, while on the other hand a simple collection of carbon nanotubes lacks these properties, with each nanotube acting individually through plasmonic effect. Bundling of fusing nanoparticles together leans to the loss of this property. Thus, it is not true that the carbon nanotubes of Peyman “would act the same before such bundling as after re the photovoltaic effect,” as stated in the Action.





The arguments above are not deemed persuasive.  In at least ¶69 of applicant’s published specification (2017/0326381), applicant states that the electrode can be ‘formed from carbon nanotube (CNT), carbon fiber, graphene, doped diamond, or a combination thereof’.  Paragraph 69 goes on to state that ‘[c]arbon fibers can be made from CNT bundles’.  There is fiber electrodes.  Applicant further argues that using the carbon fibers of Ryu with Peyman would result in overheating and damage to tissue.  The examiner disagrees.  There is nothing in either Peyman or Ryu that teaches that carbon fiber made from CNTs, used as a photovoltaic, causes overheating.  The only time Ryu mentions heating is when he describes that using carbon fiber as an electrode results in a reduced amount of heat, ¶9 of Ryu.  It is to be noted as well that Ryu teaches that his carbon fiber electrodes are made from carbon nanotubes, and can be single walled or multi walled nanotubes, ¶22.  As noted above, ¶69 of applicant’s specification teaches that the carbon nanotubes that are used are single walled or multi walled as well, and states that ‘carbon fiber, or CNT, serves as a photovoltaic .  



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.